DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The reference number 624 in paragraph 0106.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: The reference number 625 of Fig. 6B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 9, 11, 21-22, 24 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gardner (WO 2018057547 A1).
[AltContent: textbox (Mesial surface of the second cavity)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First bite adjustment structure)][AltContent: textbox (First shell with a plurality of cavities)]
    PNG
    media_image1.png
    332
    552
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second bite adjustment structure)][AltContent: arrow][AltContent: textbox (Distal surface of the first cavity)][AltContent: arrow][AltContent: textbox (Second cavity)][AltContent: arrow][AltContent: textbox (First cavity)][AltContent: arrow][AltContent: textbox (Second shell with a plurality of cavities)]
    PNG
    media_image2.png
    278
    586
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (First shell)][AltContent: arrow][AltContent: ][AltContent: textbox (First bite adjustment structure)][AltContent: arrow][AltContent: textbox (Lingual surface (shown in dotted line))][AltContent: ][AltContent: textbox (First aligner)]
    PNG
    media_image3.png
    734
    479
    media_image3.png
    Greyscale

[AltContent: textbox (Facial Surface 
(shown in dotted line))][AltContent: arrow][AltContent: ][AltContent: textbox (Second aligner)][AltContent: arrow][AltContent: textbox (Second bite adjustment structure)][AltContent: textbox (Second shell)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    563
    306
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (First bite adjustment structure)][AltContent: arrow][AltContent: textbox (Second bite adjustment structure)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First aligner)][AltContent: textbox (Second aligner)]
    PNG
    media_image5.png
    801
    448
    media_image5.png
    Greyscale

Regarding claim 1, Gardner discloses a dental appliance system, including: 
a first aligner of a series of aligners configured to incrementally implement a treatment plan (see annotated Fig. 3D and page 6, lines 15-22 – it is defined a series of aligners), including a first shell having a plurality of cavities each configured to receive at least one tooth of an upper jaw (see annotated Fig. 2C and 3D above), the first shell having a first bite adjustment structure formed as part of the first shell (see annotated Fig. 2C above), the first bite adjustment structure extending from a lingual surface of at least one of the plurality of cavities of the first aligner (see annotated Fig. 3D above), wherein 
a second aligner of the series of aligners (see annotated Fig. 4D above, and page 5, lines 15-17 – “polymeric sheet appliance mounted on and around the teeth of a mandibular arch with the appliance having an alternative protuberance extending upwardly from the appliance”, and page 14, lines 1-9), the second aligner including a second shell having a plurality of cavities each configured to receive at least one tooth of a lower jaw (see annotated Fig. 4D above), the plurality of cavities of the second shell including a first cavity adjacent to a second cavity, the second shell having a second bite adjustment structure formed as part of the second shell (see annotated Fig. 4C and 5D above), wherein at least a portion of the second bite adjustment structure is positioned between a distal surface of the first cavity and a mesial surface of the second cavity and is designed to make contact with the first bite adjustment structure (see annotated Fig. 6C above, page 15, lines 10-13 - showing the surfaces 38 and 88 of the first shell and the second shell in a close position or making contact with each other).  
Regarding claim 2
Regarding claim 3, Gardner discloses a second shape and location of the second bite adjustment structure is determined based on at least one of: a-2 of 24-SG Docket No.: 14187-72V.200 / 1441.US.PResponse dated: May 20, 2021App. No.: 16/171,159; Filed: October 25, 2018 contact between a particular first bite adjustment structure (24) and a particular second bite adjustment structure (75) based on an orientation of a tooth over which the particular first bite adjustment structure is positioned (see page 7, lines 22 through page 8, lines 8, if it is used a series of shells to reposition the teeth and bite, and the height and width of each of the bite adjustment structure is design depending on the seriousness of the TMD and other factors. Therefore, it is understood that each shell will have a custom size and shape corresponding to the need at that point for the treatment plan).
Regarding claim 5, Gardner discloses a third aligner of the series of aligners designed to incrementally implement the treatment plan (page 6, lines 15-22 – it is defined a series of aligners), including 
a third shell having a plurality of cavities therein designed to receive teeth of the upper jaw (see annotated 2C above), the third shell having a third bite adjustment structure (see annotated Fig. 2C and 3D above) formed as part of the third shell, the third bite adjustment structure extending from a lingual surface of at least one of the plurality of cavities of the third aligner (see annotated Fig. 3D above), wherein the third bite adjustment structure has a third shape and location specific to a second stage of the treatment plan (see page 7, lines 22 through page 8, lines 8, if it is used a series of shells to reposition the teeth and bite, and the height and width of each of the bite adjustment structure is design depending on the seriousness of the TMD and other factors. Therefore, it is understood that each shell will have a custom size and shape corresponding to the need at that point for the treatment plan), wherein the shape and 
a fourth aligner (see Fig. 5D above that it is similar to second aligner) of the series of aligners, the fourth aligner (see page 6, lines 15-22 – it is defined a series of aligners) including a fourth shell having a plurality of cavities therein designed to receive teeth of a lower jaw (see Fig. 4D), the fourth shell and having a fourth bite adjustment structure formed as part of the fourth shell, the fourth bite adjustment structure extending from at least one of the plurality of cavities of the fourth aligner and designed to make contact with the third bite adjustment structure, wherein the fourth bite adjustment structure has a fourth shape and location, different than the third shape and location, specific to the second stage of the treatment plan (see page 7, lines 22 through page 8, lines 8, if it is used a series of shells to reposition the teeth and bite, and the height and width of each of the bite adjustment structure is design depending on the seriousness of the TMD and other factors. Therefore, it is understood that each shell will have a custom size and shape corresponding to the need at that point for the treatment plan).
Regarding claim 6, 
Regarding claim 8, Gardner discloses the first bite adjustment structures extends from a cavity of the first shell that receive a canine tooth, and wherein the first adjustment structure is designed to make contact with a corresponding tooth on an opposing jaw to provide a disocclusion between the upper jaw and the lower jaw. (See Fig. 2C, 4D, 6C and page 13, lines 23-25 - “Fewer or more projections may be incorporated into the shell 60, for instance over the canines 56…“)  
Regarding claim 9, Gardner discloses that the second bite adjustment structure extend from a cavity of the second shell that receive a canine tooth, and wherein the second bite adjustment structure is designed to make contact with a second bite adjustment structure to provide a disocclusion between the upper jaw and the lower jaw. (See Fig. 4D, 6C and page 13, lines 23-25 - “Fewer or more projections may be incorporated into the shell 60, for instance over the canines 56…“, and page 14, lines 7-9 – “The ridge 75 is shown here in Figure 4D as spanning four anterior teeth 76 and 77, but the ridge may optionally span two or three teeth and more than four teeth”).  
Regarding claim 11, Gardner discloses that the second bite adjustment structure is formed between a distal surface of a first cavity of the second shell and a mesial surface of the second cavity of the second shell.  (See annotated Fig. 4D above)
Regarding claim 21, Gardner discloses that the cavities of the first aligner are configured to apply repositioning forces to the at least one tooth of the upper jaw according to a stage of the treatment plan, and the cavities of the second aligner are configured to apply repositioning forces to the at least one tooth of the lower
Regarding claim 22, Gardner discloses that the at least one of the plurality of cavities of the first aligner is configured to receive a canine tooth of the upper jaw, and the at least one of the plurality of cavities of the second aligner is configured to receive a canine tooth of the lower jaw.  (Page 13, lines 23-25 - “Fewer or more projections may be incorporated into the shell 60, for instance over the canines 56…“)  
Regarding claim 24, Gardner discloses that the upper jaw is an upper jaw, and the lower jaw is a lower jaw (see Fig. 6C above).  
[AltContent: textbox (Bite adjustment structure)][AltContent: textbox (Second aligner with a plurality of cavities of the second/upper jaw)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (First cavity)][AltContent: textbox (Second cavity)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    534
    913
    media_image6.png
    Greyscale


[AltContent: textbox (First bite adjustment structures)]
[AltContent: textbox (First aligner with a plurality of cavities of the lower jaw)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image7.png
    323
    734
    media_image7.png
    Greyscale


[AltContent: textbox (Mesial surface of the second cavity)]
[AltContent: textbox (First bite adjustment structure)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal surface of the first cavity)][AltContent: arrow][AltContent: textbox (Second cavity)][AltContent: arrow][AltContent: textbox (First cavity)][AltContent: arrow][AltContent: textbox (First shell with a plurality of cavities)]
    PNG
    media_image2.png
    278
    586
    media_image2.png
    Greyscale


[AltContent: textbox (Tooth of a upper jaw)][AltContent: arrow][AltContent: textbox (Biting adjustment structure)][AltContent: arrow][AltContent: textbox (Second aligner)][AltContent: arrow]
    PNG
    media_image3.png
    734
    479
    media_image3.png
    Greyscale


[AltContent: textbox (Tooth of a first/lower jaw)][AltContent: textbox (First shell)][AltContent: arrow][AltContent: textbox (First aligner)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Biting adjustment structure)]
    PNG
    media_image4.png
    563
    306
    media_image4.png
    Greyscale


[AltContent: textbox (First jaw)][AltContent: textbox (Second jaw)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Biting adjustment structure)][AltContent: arrow][AltContent: textbox (Extension of the cavity from where the tooth is located)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Biting adjustment structure/s)]
    PNG
    media_image5.png
    801
    448
    media_image5.png
    Greyscale

Regarding claim 26, Gardner discloses a dental appliance system, including: 

-8 of 24-a second aligner having a plurality of cavities configured to receive teeth of a second jaw of the patient, the plurality of cavities of the second shell including a first cavity adjacent to a second cavity, the second aligner having one bite adjustment structure, wherein the bite adjustment structure is at least partially positioned between a distal surface of the first cavity and a mesial surface of the second cavity (see annotated Fig. 2D above in page 10, and page 12, lines 5-12 – where “the ridge 24 … spanning four anterior teeth 15 and 16, but the ridge may optionally span two or three teeth and more than four teeth”), 
wherein bite adjustment structure of the second aligner is arranged to make contact with of the one or more of bite adjustment structures of the first aligner (see annotated Fig. 4C, 4D and 6D above in pages 11-12).  
Regarding claim 27
Regarding claim 28, Gardner discloses the first jaw is a lower jaw, and the second jaw is an upper jaw (see annotated Fig. 2D, 4C, 4D3D, 5D and 6C in page 10-12 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (WO 2018057547 A1) as applied to claim 1 above, and further in view of Tanugula et al. (US 20150238283 A1).
Regarding claim 29, Gardner discloses the claimed invention substantially as claimed, as set forth above for claim 1. 
However, Gardner does not disclose a first bite surface of the first bite adjustment structure in which is non-parallel to an occlusal plane of a tooth of the upper jaw. 
[AltContent: arrow][AltContent: textbox (First bite surface)][AltContent: textbox (Reference axis parallel to occlusal plane)][AltContent: arrow][AltContent: textbox (Bite adjustment structure)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First aligner)]
    PNG
    media_image8.png
    181
    151
    media_image8.png
    Greyscale

[AltContent: arrow][AltContent: textbox (First bite surface)][AltContent: textbox (Reference axis parallel to occlusal plane)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bite adjustment structure)][AltContent: arrow][AltContent: textbox (First aligner)]
    PNG
    media_image9.png
    166
    146
    media_image9.png
    Greyscale

  Tanugula et al. teaches a first aligner including first bite surface of a bite adjustment structure that is non-parallel to the occlusal plane. The non-parallel surface creates an angle with respect to the occlusal plane that allows for a more accurate control of a direction in which a force is applied to each of the bite adjustment structures from the bite adjustment structure of the teeth from the opposing jaw that helps treat a tooth with improper tipping such as inclination or reclination (see annotated Fig. 7A, 7B above and [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the first bite surface of Gardner, with the non-parallel first bite surface with the occlusal plane of Tanugula, in order to be able to apply the force in a direction to fix an improper tipping such as inclination or reclination.
Response to Arguments
Applicant's arguments filed 1 November 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 26 amendments, applicant argues that not all the limitations described in the claims are found in the prior art of Gardner.
The Office disagrees, the added limitation describing that the bite adjustment structure which is positioned between a distal surface of the first cavity and a mesial surface of the second cavity of the shell aligner in combination with the rest of the structure claimed is found in the prior art of Gardner.
Taking in consideration that the applicant has defined that the “distal surface” is a surface towards the back of the jaw, and the “mesial surface” is a surface towards the front of the jaw, which it is found page 24, par. 00106 of the present application. The Office has interpreted the added limitations as that the bite adjustment structure includes a surface that is on the front of the jaw and another towards the back of the jaw. Making that the bite adjustment structure extends from a place on the front of the jaw and extends towards the back of the jaw.
On the other hand, each of the embodiments of Fig. 2D and 4D of Gardner show a bite adjustment structure 24 and 75 on the dental aligner of the upper and lower jaw respectively. Where each of the bite adjustment structures extends over at least two adjacent cavities. The extension of each bite adjustment structure is in a direction from the front of jaw towards the back of the jaw, in which said structure can extend over additional cavities of the aligner, as described in page 12, lines 5-12 and in page 14, lines 7-9 of Gardner. 
The Office understands that the bite adjustment structure of each of the upper and lower jaw aligner shown in Fig. 2D and 4D comply with the claims language, by having the bite adjustment structure extending over a plurality of cavities in a mesial-distal direction.
Therefore, it is understood that the added limitation is found in the prior art of Gardner, in combination with the rest of the structural elements claimed.
Furthermore, the description of the bite adjustment structure that was added claim 29 is found in the combination of Gardner and Tanugula, see 103 rejection above.
Therefore, it is understood that based on the reasons given above that the claims are not ready for allowance
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772